internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-111801-99 date date re legend taxpayer state z city x a b c p q r s t date date date this letter responds to your letter dated date submitted on behalf of your client taxpayer requesting a ruling that a proposed special assessment to property owners of record on date qualifies as a contribution_to_capital under section plr-111801-99 a of the internal_revenue_code additional information was submitted by facsimile on date and by letters on december date and date the material information submitted for consideration is summarized below taxpayer was incorporated on date as a state z not-for-profit corporation taxpayer is a non-exempt organization for federal_income_tax purposes and is subject_to sec_277 taxpayer is an accrual_method taxpayer using a fiscal_year ending on date taxpayer is a membership corporation currently comprised of approximately a members all persons owning residential_real_property within a gated development taxpayer has not issued stock and accordingly does not have stockholders taxpayer’s facilities are located in city x taxpayer was created pursuant to the declaration of protective covenants and restrictions declaration taxpayer was organized for the purposes of owning managing maintaining and caring for the common areas of the gated development the declaration sets forth the rights and obligations of the members the declaration in article c provides that upon the dissolution of taxpayer members are entitled to receive the remaining assets pro_rata after any dedication to any applicable municipal or other governmental authority of any property determined by the board to be appropriate the declaration provides for assessments both for operating_expenses and also for capital expenses the declaration in article b provides for annual assessments to be used for the benefit of members their guests and invitees specifically the annual assessment is to be used for among other things maintenance and operation of the common areas including the country club the annual assessments are determined on the basis of a break-even annual operating budget excluding depreciation charges in addition the declaration in article b provides for special_assessments for the purpose of defraying the cost of any construction reconstruction unexpected repair or replacement of a capital improvement made to the common area and the country club the country club includes the clubhouse the current clubhouse was built in the early 1980's the membership has outgrown the current clubhouse and the clubhouse is in need of extensive repair and refurbishment the proximity of the facility to the ocean has caused many of the structures of the clubhouse to deteriorate additionally the decor has become outdated the membership anticipates that the property values of the members will be enhanced by the expenditure of capital funds on the structures to raise the necessary funds for the renovation of the clubhouse facilities current improvements taxpayer approved the capital reserve contribution special assessment the special assessment in addition to raising funds for the renovation of the clubhouse presently planned this special assessment is also planned to raise funds for future capital improvements future improvements over and above the annual operating budget this assessment has been assessed to all property owners of record plr-111801-99 on date and to future owners purchasing property after date each current and each future member of taxpayer will be assessed dollar_figurep fifty percent or dollar_figureq was billed on the date accounts_receivable statements with the remaining percent to be billed days later the special assessment to the property owners of record on date will amount to dollar_figurer the anticipated construction expenditures_for the club house facilities renovation is dollar_figures there will be a remaining contingency of dollar_figuret the request for a ruling pertains only to that part of the special assessment assessed to property owners of record on date for current improvements the special assessment will be in addition to the annual dues obligation the funds raised in the special assessment from the current members will be earmarked exclusively for capital expenditures_for the presently planned renovation of the clubhouse and will be accounted for in the books_and_records separately from all other funds of taxpayer the members will pay the special assessment in addition to their annual dues obligation when a new member purchases a membership the new member will be required to pay the special assessment amount these amounts will be earmarked for capital expenditures and will be accounted for in the books_and_records separately from all other funds of taxpayer any member whose membership ceases within a year time period from the initial capital reserve contribution special assessment will receive a prorated portion of the assessment back reduced per year starting after the first year if the member resigns and leaves the planned unit development within the first year the entire capital_contribution will be refunded taxpayer makes the following representations a that the special assessment is pro_rata b that the special assessment is restricted to capital renovations c that the special assessment is motivated by the expected increase in the value of member properties d that the special assessment is intended to be a capital_contribution no part of which will be used to pay for goods services or a right to use the facilities e that regular assessments will continue to cover the cost of non-capital expenditures f that the special assessment is earmarked for application to capital expenditures and will be accounted for in the books_and_records separately from all other funds of the taxpayer sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law plr-111801-99 sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer we must determine whether the special assessment to property owners of record on date or some part of the special assessment qualifies as a contribution_to_the_capital_of_the_taxpayer sec_1_118-1 provides in part that if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation the section provides that sec_118 also applies to contributions to capital made by persons other than shareholders further the section provides that the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered in 308_f2d_634 9th cir the court held that monthly payments by members of a nonprofit retail cooperative which provided merchandise and services to both members and nonmembers were made as payment for reduced prices through patronage_dividends paid to members the court stated that the motive or purpose and intent in making the payment is a dominant factor in determining whether it was a capital_contribution or a taxable_payment for goods and services in 614_f2d_670 9th cir the court relying on its earlier decision in united grocers stated that it was unnecessary to decide whether there was a meaningful distinction between a shareholder and a member of a non-stock corporation in determining whether a payment qualifies under sec_118 the membership fees and dues at issue in washington athletic club were segregated from other funds and deposited into a capital improvement fund all expenditures from which were used solely for capital improvements rather than operating_expenses in holding that club members could have had no investment motive for payment of the fees and dues the court emphasized the following factors a long-term member who had paid a greater amount of dues had no greater rights on liquidation than a new member upon termination of membership a member simply forfeited all amounts previously paid losing any right to share in the club’s assets on liquidation and membership conferred no significant rights other than the use of the club facilities and the right to vote for the board_of directors id at the court also noted that the earmarking of the payments for capital improvements although relevant was not determinative of whether the payments were capital contributions in 106_tc_369 the tax_court held that transfer fees received by a futures exchange from the transferees of exchange memberships constituted nontaxable contributions to capital within the meaning of sec_118 the court noted that a member-owner’s receipt of goods or services from the corporation does not in itself negate a contribution_to_capital id pincite plr-111801-99 rather the test is whether the payor has an investment motive in making the payment id pincite the court then set forth a three factor test for determining the existence of an investment motive whether the fee is earmarked for application to a capital_expenditure whether the payors are the equity owners of the corporation and the payment increases the corporation’s equity_capital and whether the members have the opportunity to profit from their investment in the corporation id pincite the internal_revenue_service in revenue rulings has also focused on the motive or purpose and intent in making a contribution when determining if an assessment qualifies as a contribution_to_capital in revrul_75_371 1975_2_cb_52 the unit owner-members of a condominium levied and collected a special assessment each month for fourteen months from each unit owner the assessment was deposited in a special account and used only to replace the outdoor furniture surrounding the swimming pool of the condominium housing project the revenue_ruling cited united grocers ltd as authority that the dominant factor in determining whether special_assessments were contributions to capital or payment for goods or services was the motive or purpose and intent in making the contribution thus in holding that the special assessment was a contribution to the capital of the condominium management_corporation the ruling stated moreover the availability of various types of personal_property including outdoor furniture adds to the attractiveness or usefulness of the condominium project and therefore enhances the value of a unit owner-shareholder’s property since ownership of the taxpayer is inextricably and compulsorily tied to the acquisition and enjoyment of a unit owner’s property this enhanced value is sufficient to show the motive or purpose and intent for paying the special assessment is something other than a payment for services rendered by the taxpayer to its unit owner-stockholders id pincite the ruling emphasized three factors the assessment was earmarked and segregated from other funds the assessment was pro_rata on each unit owner- stockholder and replacement of the outdoor furniture added to the attractiveness or usefulness of condominium project as a whole thereby enhancing the value of each unit owner-stockholder’s property see also revrul_74_563 1974_2_cb_38 special assessment levied by an incorporated homeowners’ association to be used only for paving a community parking area constituted a contribution_to_capital under sec_118 in the facts presented by taxpayer the special assessment as it pertains to funds for the immediate renovation of the clubhouse satisfies each of the three criteria identified by the tax_court in board_of trade as indicating an investment motive by the payors first the special assessment of the property owners of record on date is earmarked for capital improvements to the clubhouse amounts received pursuant to the assessment are segregated from other funds received from the members and used plr-111801-99 solely to make capital improvements further taxpayer’s operating_expenses and non- capital_expenditure items will continue to be covered by the significant annual dues currently dollar_figureu second payment of the special assessment enhances the members’ collective interest in taxpayer through capital improvements to taxpayer’s primary asset the clubhouse see board_of trade t c pincite and n revrul_75_371 1975_2_cb_52 revrul_74_563 1974_2_cb_38 although each member’s individual interest in taxpayer does not directly reflect the amount of the special assessment paid_by such member member equity is increased by payment of each assessment as mentioned above in the event of dissolution of taxpayer after provision for creditors and payment of all costs and expenses of the dissolution and after any dedication to any applicable municipal or other governmental authority of any property determined by the board to be appropriate members would be entitled to distribution of assets of taxpayer see board_of trade t c pincite revrul_75_371 1975_2_cb_52 third members have an opportunity to profit from their investment in taxpayer in the sale of their homes to third parties the attractiveness and usefulness of the clubhouse adds to the attractiveness or usefulness of the condominium development and therefore enhances the value of each member’s property see board_of trade t c pincite revrul_75_371 1975_2_cb_52 accordingly based on the foregoing analysis and representations of taxpayer we rule as follows the payment of the special assessment to taxpayer by property owners of record on date for the current improvements to the clubhouse qualifies as a contribution_to_capital under sec_118 therefore the special assessment payment to taxpayer by property owners of record on date for the renovation of the clubhouse will be excluded from its gross_income under sec_61 no opinion is expressed with regard to the characterization of payments by property owners for any future improvements except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed under sec_277 on the characterization of any interest earned by taxpayer or on the regular assessments paid to taxpayer by its members for services which taxpayer renders to its members or on any special assessment for costs capital or otherwise other than the special assessment of property owners of record on date for the renovation of the clubhouse the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-111801-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer assistant chief_counsel corporate sincerely yours debra carlisle chief branch by
